Walsh, J.
The defendant in the above-entitled matter is charged with a violation of subdivision 1 of section 722 of the Penal Law. The allegations are to the effect that on August 21,1943, defendant “ did act in such manner as to cause a breach of the peace of whereby a breach of the peace may be occasioned by assaulting the deponent, a police officer in uniform at the ■ time in the vicinity of 610 State Street, at about 9:00 p. m. ”
Assaulting a, police officer has been held to constitute disorderly conduct. (People v. Tepperman [1934], 151 Misc. 810.)
Defendant has served a written demand for a jury trial. This demand for a jury trial is denied. The City Court of Utica has power to hear and determine and to render final judgment upon conviction of violations of section 722 of the Penal Law. (Penal Law, § 724; People v. Sadowsky [1933], 149 Misc. 583; People v. Kelly [1934], 152 Misc. 372; People v. Lembo [1938], 8 N. Y. S. 2d 744; People ex rel. Klesitz v. Mills [1942], 179 Misc. 58, 62.)